United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEFENSE HEALTH AGENCY, FORT
BELVOIR COMMUNITY HOSPITAL,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0994
Issued: July 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a March 4, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
trapezius strain causally related to the October 10, 2014 employment incident.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 4, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On October 28, 2014 appellant, then a 44-year-old clinical nurse, filed a traumatic injury
claim alleging that on October 10, 2014 she experienced muscle strain with severe spasms in her
lower back when she had to care for an intubated patient for approximately three hours. She
stated that during her shift she had performed numerous patient care activities requiring bending,
turning, lifting, and assisting with procedures. Appellant reported that one week later she still
had pain and spasms and was taking pain medication.
In hospital records dated October 14 and 20, 2014, Dr. Daniel E. Jimenez, Board-certified
in emergency medicine and occupational medicine, examined appellant for a possible work
injury to her lower back that occurred on October 10, 2014. He stated that she worked as a nurse
and was attending to a critically ill patient when she suddenly felt pain in the right lower back.
Dr. Jimenez reported that appellant was seen in the emergency room and given pain medication.
Upon examination of the lumbar spine, he observed severe spasms on the right suprascapular
muscles suggestive of trigger points. Dr. Jimenez reported that an x-ray of the cervical spine
revealed mild degenerative changes C3-4 and C6-7 and an x-ray of the lumbar spine
demonstrated grade 2 spondylolisthesis L5-S1. He diagnosed trapezius strain and authorized
appellant to return to work with restrictions of no lifting more than five pounds.
Appellant submitted various physical therapy progress reports dated November 6, 2014 to
January 7, 2015.
By letter dated January 27, 2015, OWCP advised appellant that her claim was initially
accepted as a minor injury, but was being reopened for consideration because the medical bills
had exceeded $1,500.00. It informed her that the evidence submitted was insufficient to
establish her traumatic injury claim and requested additional medical evidence to demonstrate
that she sustained a diagnosed condition causally related to the October 10, 2014 employment
incident.
On February 28, 2015 appellant requested a 30-day extension on her case in order to get
all the information needed properly submitted. She explained that she received the notification
much later than the printed date because mail delivery was not available on some days due to
weather conditions and closures of the Fort Belvoir nonessential clinics.
In a decision dated March 4, 2015, OWCP denied appellant’s claim. It accepted that the
October 10, 2014 incident occurred as alleged, but denied her claim finding insufficient medical
evidence to demonstrate that she sustained a diagnosed condition causally related to the accepted
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial

3

5 U.S.C. §§ 8101-8193.

2

evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant has alleged that on October 10, 2014 she sustained a lower back condition as a
result of caring for a critically intubated patient during one shift. OWCP accepted that the
October 10, 2014 incident occurred as alleged but denied the claim finding insufficient medical
evidence to establish that she sustained a diagnosed condition causally related to the accepted
incident. The Board finds that appellant did not meet her burden of proof to establish her
traumatic injury claim.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

3

Appellant was examined in the hospital by Dr. Jimenez who provided hospital records
dated October 14 and 20, 2014. Dr. Jimenez examined her for a possible work injury to her
lower back that occurred on October 10, 2014 while attending to a critically ill patient. Upon
examination of appellant’s lumbar spine, he observed severe spasms on the right suprascapular
muscles suggestive of trigger points. Dr. Jimenez also reported that an x-ray of the cervical
spine revealed mild degenerative changes and diagnosed trapezius strain. The Board notes that
he provided examination findings, a medical diagnosis, and a description of the October 10, 2014
incident.
Dr. Jimenez did not, however, provide any opinion on the cause of appellant’s trapezius
strain or conclude that she sustained the strain as a result of the October 10, 2014 work incident.
The Board has found that medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.13
Dr. Jimenez’ reports, therefore, are insufficient to establish appellant’s claim.
Appellant also submitted various physical therapy progress reports dated November 6,
2014 to January 7, 2015. These physical therapy reports are of no probative value to establish
her claim as physical therapists are not physicians as defined under FECA.14
The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.15 Because appellant has not provided such
probative medical evidence in this case, the Board finds that she did not meet her burden of proof
to establish her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a trapezius strain causally related to the October 10, 2014 employment incident.

13

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

14

Section 8102(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).
15

W.W., Docket No. 09-1619 (June 2, 2010); David Apgar, supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

